FORM OF VOTING AGREEMENT
 
This VOTING AGREEMENT (this "Agreement"), dated as of [Ÿ], 2018, is made and
entered into between the undersigned shareholder ("Shareholder") of Trinity
Capital Corporation, a New Mexico corporation (the "Company"), and Enterprise
Financial Services Corp, a Delaware corporation ("Parent").
WHEREAS, concurrently with the execution of this Agreement, the Company and
Parent will enter, into an Agreement and Plan of Merger (as the same may be
amended from time to time, the "Merger Agreement"), providing for, among other
things, the merger (the "Merger") of Company with and into Parent;
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Shareholder execute and deliver this Agreement; and
WHEREAS, in order to induce Parent and as additional consideration to Parent to
enter into the Merger Agreement, Shareholder is willing to make certain
representations, warranties, covenants and agreements with respect to the shares
of voting common stock, no par value, of the Company ("Company Common Stock")
beneficially owned by Shareholder and set forth below Shareholder's signature on
the signature page hereto (the "Original Shares" and, together with any
additional shares of Company Common Stock acquired pursuant to Section 8 hereof,
the "Shares").
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Definitions. For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement.

2.
Representations of Shareholder. Shareholder represents and warrants to Parent
that:

(a)
(i) Shareholder owns beneficially (as such term is defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended, referred to as the "Exchange
Act") all of the Original Shares free and clear of all Liens, and (ii) except
pursuant hereto, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which Shareholder is a party
relating to the pledge, disposition or voting of any of the Original Shares and
there are no voting trusts or voting agreements with respect to the Original
Shares.

(b)
Shareholder does not beneficially own any shares of Company Common Stock other
than (i) the Original Shares and (ii) any restricted stock units or other rights
to acquire any additional shares of Company Common Stock, or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, "RSUs").

(c)
Shareholder has full legal capacity (and, if applicable, corporate, limited
partnership or other organizational power and authority) to enter into, execute
and deliver this Agreement and to perform fully Shareholder's obligations
hereunder. This Agreement has been duly and validly executed and delivered by
Shareholder and constitutes the legal, valid and binding obligation of
Shareholder, enforceable against Shareholder in accordance with its terms,
except in each case as enforcement may be limited general principles of equity,
whether applied in a court of law or court of equity, and by bankruptcy,
insolvency and similar Laws affecting creditor's rights and remedies generally.

(d)
None of the execution and delivery of this Agreement by Shareholder, the
consummation by Shareholder of the transactions contemplated hereby or
compliance by Shareholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Shareholder or to Shareholder's property or assets.

(e)
No consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or other Person on the part of Shareholder is
required in connection with the valid execution and delivery of this Agreement
or Shareholder's performance of his, her or its obligations hereunder. No
consent of Shareholder's spouse is necessary under any "community property" or
other Laws in order for Shareholder to enter into and perform his, her or its
obligations under this Agreement.

3.
Agreement to Vote Shares. Except as expressly permitted under Section 5.10 of
the Merger Agreement, Shareholder agrees during the term of this Agreement to
vote the Shares, and to cause any holder of record of Shares to vote (or execute
a written consent or consents if shareholders of the Company are requested to
vote their shares through the execution of an action by written consent in lieu
of any such annual or special meeting of Shareholders of the Company):

(a)
in favor of the Merger, the Merger Agreement and any other matter necessary for
the consummation of the transactions contemplated by Merger Agreement, at every
meeting (or in connection with any action by written consent) of the
shareholders of the Company at which such matters are considered, at every
adjournment or postponement thereof or in any other circumstances upon which
their vote or other approval is sought; and

(b)
against (i) any Superior Proposal or any action which is a component of any
Superior Proposal, (ii) any Acquisition Proposal, (iii) any action, proposal,
transaction or agreement which would reasonably be expected to result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company under the Merger Agreement or of Shareholder under this
Agreement, (iv) any action, proposal, transaction or agreement that would
reasonably be expected to impede, interfere with, delay, discourage, adversely
affect or inhibit the timely consummation of the Merger or the fulfillment of
the Company's conditions under the Merger Agreement and (v) a change in any
manner to the voting rights of any class of shares of the Company (including any
amendments to the articles of incorporation or bylaws of the Company).

4.
Irrevocable Proxy. Shareholder hereby appoints Parent and any designee of
Parent, and each of them individually, its proxies and attorneys-in-fact, with
full power of substitution and resubstitution, to vote or act by written consent
during the term of this Agreement with respect to the Shares in accordance with
Section 3. This proxy and power of attorney is given to secure the performance
of the duties of Shareholder under this Agreement. Shareholder shall take such
further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy. This proxy and power of attorney granted by
Shareholder shall be irrevocable during the term of this Agreement, shall be
deemed to be coupled with an interest sufficient in Law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by
Shareholder with respect to the Shares. The power of attorney granted by
Shareholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Shareholder. The proxy and power
of attorney granted hereunder shall terminate upon the termination of this
Agreement.

5.
No Solicitation of Transactions. Except as otherwise contemplated or permitted
by the Merger Agreement, and subject to Section 11 hereof, Shareholder will not,
directly or indirectly (a) solicit, initiate or take any other action to
facilitate or knowingly encourage any Acquisition Transaction, (b) maintain,
continue or participate in any discussions or negotiations with any Person or
entity in furtherance of, or furnish to any Person any information, with respect
to any Acquisition Transaction or (c) agree or authorize any Person to do any of
the foregoing.

6.
No Voting Trusts or Other Arrangement. Shareholder agrees that Shareholder will
not, and will not permit any Person under Shareholder's control to, deposit any
of the Shares in a voting trust, grant any proxies with respect to the Shares or
subject any of the Shares to any arrangement with respect to the voting of the
Shares other than agreements entered into with Parent. Shareholder and Parent
intend that this Agreement not constitute a voting trust within the meaning of
Section 53-11-34 NMSA 1978.

7.
Transfer and Encumbrance. Shareholder agrees that during the term of this
Agreement, Shareholder will not, directly or indirectly, transfer, sell, offer,
exchange, assign, pledge or otherwise dispose of or encumber ("Transfer") any of
the Shares or enter into any contract, option or other agreement with respect
to, or consent to, a Transfer of, any of the Shares or Shareholder's voting or
economic interest therein. Any attempted Transfer of Shares or any interest
therein in violation of this Section 7 shall be null and void. This Section 7
shall not prohibit a Transfer of the Shares by Shareholder to any member of
Shareholder's immediate family, or to a trust for the benefit of Shareholder or
any member of Shareholder's immediate family, or upon the death of Shareholder;
provided, that a Transfer referred to in this sentence shall be permitted only
if, as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.  Further, this Section 7 shall not prohibit a
surrender of Shares to the Company in connection with the vesting or settlement
of RSUs to satisfy any withholding for the payment of taxes incurred in
connection with such vesting or settlement.

8.
Additional Shares. Shareholder agrees that all shares of Company Common Stock
that Shareholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of after
the execution of this Agreement, including, without limitation, any Company
Common Stock issued upon the exercise or conversion of any RSU, shall be subject
to the terms of this Agreement and shall constitute Shares for all purposes of
this Agreement.

9.
Waiver of Appraisal and Dissenters' Rights. Shareholder hereby waives, and
agrees not to assert or perfect, any rights of appraisal or rights to dissent
from the Merger that Shareholder may have by virtue of ownership of the Shares.

10.
Termination. This Agreement shall terminate upon the earliest to occur of (a)
the Effective Time; (b) the date on which the Merger Agreement is terminated in
accordance with its terms; and (c) the date of any mutual modification, waiver
or amendment of the Merger Agreement that adversely affects the consideration
payable to Shareholders of the Company pursuant to the Merger Agreement as in
effect as of the date hereof.

11.
Shareholder Capacity. Shareholder is entering this Agreement in Shareholder's
capacity as the record or beneficial owner of the Shares, and not in his or her
capacity as a director or officer, as applicable, of the Company or any of its
subsidiaries. Nothing in this Agreement (a) will limit or affect any actions or
omissions taken by Shareholder in Shareholder's capacity as a director or
officer, including in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement or (b) will be
construed to prohibit, limit or restrict Shareholder from exercising
Shareholder's fiduciary duties as an officer or director to the Company or its
shareholders.

12.
No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any of the Shares. All rights, ownership and economic benefits
of and relating to the Shares shall remain vested in and belong to Shareholder,
and Parent shall not have any authority to direct Shareholder in the voting of
the Shares, except as otherwise set forth herein.

13.
Specific Performance. Shareholder acknowledges that (a) irreparable damage would
occur in the event that Shareholder fails to comply with any of its obligations
contained in this Agreement, (b) every obligation of Shareholder herein is
material, and (c) in the event of such failure, Parent will not have an adequate
remedy at law or in damages. Accordingly, Shareholder agrees that Parent shall
be entitled to seek an injunction to prevent a breach of this Agreement and to
seek to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which Parent is entitled at law or in equity. Shareholder agrees
that it will not seek and will agree to waive any requirement for the securing
or posting of a bond in connection with Parent seeking or obtaining such
injunctive relief.

14.
Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the parties hereto with respect to the subject matter hereof and,
together with the Merger Agreement, contains the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by both of the parties hereto. No
waiver of any provisions hereof by either party shall be deemed a waiver of any
other provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

15.
Notices. All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested), (c) on the date sent by e-mail of a PDF document (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
15):

If to Parent:
Enterprise Financial Services Corp
150 North Meramec
Clayton, MO 63105
Attn: General Counsel
Email:


With a copy to:
Holland & Knight, LLP
Cira Center
2929 Arch Street, Suite 800
Philadelphia, PA 19104
Attn: Paul J. Jaskot, Esq.
Email: paul.jaskot@hklaw.com


If to Shareholder, to the address or facsimile number set forth for Shareholder
on the signature page hereof.
16.
Miscellaneous.

(a)
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

(b)
Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the state or federal courts located in the State of Delaware.
Each of the parties hereto agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
15 or in such other manner as may be permitted by applicable Laws, will be valid
and sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 16(b), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Notwithstanding
the foregoing, if any civil action, arbitration or other legal proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provision of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys' fees, court costs and all expenses even if not
taxable as court costs (including without limitation, all such fees, taxes,
costs and expenses incident to arbitration, appellate, bankruptcy and
post-judgment proceedings), incurred in that proceeding, in addition to any
other relief to which such party or parties may be entitled. Attorneys' fees
shall include, without limitation, paralegal fees, investigative fees,
administrative costs and all other charges billed by the attorney to the
prevailing party (including any fees and costs associated with collecting such
amounts).

(c)
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 16(c).

(d)
If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

(e)
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. Signatures delivered by electronic data file shall have the
same effect as originals.

(f)
Each party hereto shall execute and deliver such additional documents as may be
necessary or desirable to effect the transactions contemplated by this
Agreement.

(g)
All Section headings herein are for convenience of reference only and are not
part of this Agreement, and no construction or reference shall be derived
therefrom.

(h)
The obligations of Shareholder set forth in this Agreement shall not be
effective or binding upon Shareholder until after such time as the Merger
Agreement is executed and delivered by the Company and Parent, and the parties
agree that there is not and has not been any other agreement, arrangement or
understanding between the parties hereto with respect to the matters set forth
herein.

(i)
Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 16(i) shall be
null and void.





[Remainder of page intentionally left blank; signature page to follow]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
Agreement as of the date first written above.


ENTERPRISE FINANCIAL SERVICES CORP:


By        
Name:        
Title:        







--------------------------------------------------------------------------------



SHAREHOLDER:


NAME:     


By        
Name:        
Title:        


Beneficially owned by Shareholder as of the date of this Agreement
Number of Shares: ________________________
Number of RSUs:_______________________ 


Shareholder's Address: _____________________
________________________________________
City/State/Zip Code: _______________________
Fax: ____________________________________




